REVISED

                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT

                                  _________________

                                  No. 96-50890
                              (Summary Calendar)
                               _________________


           UNITED STATES OF AMERICA,


                                        Plaintiff-Appellee,

           versus


           ORLANDO COLLAZO,


                                        Defendant-Appellant.



           Appeal from the United States District Court
                 For the Western District of Texas

                                    July 9, 1997

Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

EMILIO M. GARZA, Circuit Judge:

     Orlando       Collazo   appeals     his   conviction   on    one   count     of

operating a motor vehicle while intoxicated in violation of Texas

Penal   Code   §    49.04    as    incorporated    into   federal    law     by   the

Assimilative Crimes Act (“ACA”), 18 U.S.C. § 13.                 We affirm.

                                          I

     Collazo, a civilian, was stopped for an identification check

at Gate One on Kelly Air Force Base (“Kelly AFB”).                  Having
observed Collazo’s erratic driving, the gate sentry sought to

obtain Collazo’s driver’s license and proof of insurance.      When

Collazo rolled down the window of his pickup truck, the sentry

immediately detected the strong smell of alcohol.    After some

difficulty, Collazo produced his driver’s license but he was

unable to show evidence of insurance.    Collazo was very

inarticulate, and mumbled responses to the sentry’s questions.

     Suspecting that Collazo was intoxicated, the sentry demanded

that Collazo surrender his truck keys.    The sentry, together with

a couple of other airmen, then ordered Collazo out of the vehicle

and subjected him to a battery of field sobriety tests.     After

Collazo failed the tests, he was taken into custody and charged

under the ACA with being “intoxicated while driving or operating

a motor vehicle in a public place” in violation of § 49.04 of the

Texas Penal Code.

     The ACA subjects persons on federal lands to prosecution in

federal court for violations of criminal statutes of the state in

which the federal lands are located.    The ACA has two main

purposes.    First, it fills gaps in the federal criminal code that

governs federal enclaves.    United States v. Sharpnack, 355 U.S.
286, 289, 78 S. Ct. 291, 293, 2 L. Ed. 2d 282 (1958).    Second, it

conforms the laws regulating a federal enclave to those of the

state in which the enclave is located.    Id. at 290-91, 78 S. Ct.

at 294-95.   In relevant part, the ACA provides that a person is


                                 -2-
subject to federal prosecution under state laws if he or she

“within or upon any [federal land] is guilty of any act or

omission which, although not made punishable by any act of

Congress, would be punishable if committed or omitted within the

jurisdiction of the State . . . .”   18 U.S.C. § 13(a).   The ACA

specifically states that it incorporates state penal law

pertaining to “operating a motor vehicle under the influence of a

drug or alcohol . . . .”   Id. at § 13(b)(1).

     After a bench trial, the district court found that Collazo

was driving while intoxicated on a road in Kelly AFB, a federal

enclave, and thus he was guilty as charged.     The district court

then sentenced Collazo to three months’ imprisonment, and ordered

him to pay a one hundred dollar fine and a ten dollar special

assessment.

                                II

     Collazo argues that the district court erred in finding him

guilty because the government did not establish at trial that he

was in a “public place” while driving drunk, as required by

§ 49.04.

     In considering an appeal from a criminal conviction in a

bench trial, we will affirm a verdict of guilty if there is any

substantial evidence to support it and if the evidence is

sufficient to justify the trial judge, as trier of fact, in

concluding beyond a reasonable doubt that the defendant was



                                 3
guilty.   United States v. Davis, 993 F.2d 62, 66 (5th Cir. 1993).

It is not our task to weigh the evidence or determine the

credibility of witnesses.    United States v. Jennings, 726 F.2d
189, 190 (5th Cir. 1984).   We must view all evidence in the light

most favorable to the government and defer to all reasonable

inferences drawn by the trial court.    United States v.

Richardson, 848 F.2d 509, 511 (5th Cir. 1988).     Our review is the

same whether the evidence is direct or circumstantial.     United

States v. Ybarra, 70 F.3d 362, 364 (5th Cir. 1995), cert. denied,

__ U.S. __, 116 S. Ct. 1582, 134 L. Ed. 2d 679 (1996).

     Prosecution under the ACA does not enforce state law but

rather federal law assimilating state law.    United States v.

Brown, 608 F.2d 551, 553 (5th Cir. 1979).    Thus, a state court’s

interpretation of an assimilated state law is merely persuasive

authority.    United States v. Kiliz, 694 F.2d 628, 629 (9th Cir.

1982).

     The sentry who stopped Collazo testified that he saw Collazo

driving on the three-lane road that led to Gate One and that

Collazo was arrested on General Hudnell Drive where it passes

through Gate One.   Photographic evidence in the record supports

this testimony and clearly indicates that Collazo was driving on

a street.    A street is defined as “an urban way or thoroughfare”

and “includes all urban ways which can be and are generally used

for travel . . . .” BLACK’S LAW DICTIONARY 1274 (6th ed. 1990).


                                  4
Under Texas law, a street is per se a “public place” for purposes

of § 49.04, and proof of driving on a street is sufficient to

meet the “public place” element of § 49.04.    See TEX. PENAL CODE

ANN. § 1.07(a)(40) (defining “public place” as “any place to

which the public or a substantial group of the public has access

and includes, but is not limited to, streets [and] highways”);

King v. State, 732 S.W.2d 796, 803 (Tex. App. 1987, writ ref’d)

(holding that the Texas legislature has declared that streets and

highways, among other locations, are “public places” per se).

While a defendant might argue that a street in a restricted area

of a military base is not a public place, Collazo cannot

seriously make that contention here.   He was convicted of driving

while intoxicated on a portion of a street on Kelly AFB which led

up to a checkpoint permitting entry to the main part of the base.

The photographic evidence indicates that any member of the public

can drive up to Gate One without passing through a guarded gate.

One photo, for instance, reveals a public bus in a line of

traffic waiting to enter the base.   Another photo shows that Gate

One is adorned with a large “Welcome Kelly AFB” sign.    Indeed,

Collazo’s very presence at Gate One suggests that the section of

General Hudnell Drive he was on was a “public place.”    Collazo is

a civilian who would not be allowed to enter a restricted area of

a military base without special permission.

     While the government did not specifically point out to the


                                5
district court that Collazo was driving in a public place, there

is ample evidence in the record indicating that Collazo was

driving on a portion of a street open to the public and, thus, in

a “public place” for purposes of § 49.04.   See Tracey v. State,

350 S.W.2d 563, 563 (Tex. Crim. App. 1961) (holding that road

inside air force base was public place since at the time of the

defendant’s drunk driving, the road was open and traveled by the

public); Woodruff v. State, 899 S.W.2d 443, 445 (Tex. App. 1995,

writ ref’d) (ruling that “if the public has any access to the

place in question, it is a public place”), cert. denied, __ U.S.

__, 116 S. Ct. 945, 133 L. Ed. 2d 870 (1996); United States v.

Graef, 31 F.3d 362, 364 (6th Cir. 1994) (ruling that defendant

was driving in an area “open to the public” where he drove in an

unrestricted part of federal enclave before crashing through

security fence and ending up in restricted portion); see also

Nichols v. State, 49 S.W.2d 783, 784 (Tex. Crim. App. 1932)

(stating that “it would be intolerable to think that when

investigating the criminal liability of the drunken driver of an

automobile on a roadway, more or greater proof would be required

to establish the character of the road, than that it was or is

open for the use, or used by the public for traffic”); cf. United

States v. Hughes, 542 F.2d 246, 248 n.1 (5th Cir. 1976) (stating

that offense occurred on federal enclave and thus the court had

jurisdiction because “[t]he record is replete with evidence of

                                6
exactly where on Fort Rucker the offense occurred and the

district court could have taken judicial notice of the fact that

certain named streets and intersections are located on the

federal enclave”).   Indeed, Collazo can muster no proof that he

was not in a public place.   Thus, we find that the weight of the

evidence, viewed in a light most favorable to the government, is

sufficient to support the verdict.

     Accordingly, we AFFIRM the judgment of the district court.




                                 7